
	
		I
		111th CONGRESS
		1st Session
		H. R. 1205
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Crenshaw (for
			 himself, Mr. Meek of Florida,
			 Mrs. McMorris Rodgers, and
			 Mr. Kennedy) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the establishment of ABLE accounts for the care of family members with
		  disabilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Achieving a Better Life Experience Act
			 of 2009 or the ABLE Act of 2009.
		2.PurposesThe purposes of this Act are as
			 follows:
			(1)To encourage and
			 assist individuals and families in saving private funds for the purpose of
			 supporting individuals with disabilities to maintain health, independence, and
			 quality of life.
			(2)To provide secure
			 funding for disability-related expenses on behalf of designated beneficiaries
			 with disabilities that will supplement, but not supplant, benefits provided
			 through private insurance, the Medicaid program under title XIX of the Social
			 Security Act, the supplemental security income program under title XVI of such
			 Act, the beneficiary’s employment, and other sources.
			3.ABLE
			 Accounts
			(a)Establishment
				(1)In
			 generalSubchapter F of chapter 1 of the Internal Revenue Code of
			 1986 (relating to exempt organizations) is amended by inserting after part VIII
			 the following new part:
					
						IXSavings for
				individuals with disabilities
							
								Sec. 530A. ABLE Accounts.
							
							530A.ABLE
				Accounts
								(a)General
				ruleAn ABLE account shall be
				exempt from taxation under this subtitle. Notwithstanding the preceding
				sentence, such account shall be subject to the taxes imposed by section 511
				(relating to imposition of tax on unrelated business income of charitable
				organizations).
								(b)Definitions and
				special rulesFor purposes of
				this section—
									(1) ABLE
				accountsThe term ABLE
				account means a trust created or organized in the United States (and
				designated as an ABLE account at the time created or organized) exclusively for
				the purpose of paying qualified disability expenses of an individual who is an
				individual with a disability and who is the designated beneficiary of the
				trust, but only if the written governing instrument creating the trust meets
				the following requirements:
										(A)No contribution
				will be accepted—
											(i)except in the case of rollover
				contributions described in subsection (c)(4) and sections 223(c)(5)(A)(ii),
				408(d)(3)(A)(iii), 529(c)(3)(E), and 530(d)(9), unless it is in cash,
											(ii)if such contribution would result in
				aggregate contributions for the taxable year and all preceding taxable years
				exceeding $500,000, and
											(iii)after the date
				on which the account holder attains the age of 65.
											(B)The trustee is—
											(i)a bank (as defined in section
				408(n)),
											(ii)the designated beneficiary,
											(iii)a parent or guardian of the designated
				beneficiary, or
											(iv)a third-party appointed by the designated
				beneficiary or a parent or guardian of the designated beneficiary (including a
				family member of the designated beneficiary or an organization that administers
				pooled and special needs trusts) who demonstrates to the satisfaction of the
				Secretary that the manner in which that person will administer the trust will
				be consistent with the requirements of this section.
											(C)No part of the
				trust assets will be invested in life insurance contracts.
										(D)The assets of the
				trust shall not be commingled with other property except in a common trust fund
				or common investment fund.
										(E)Except as provided
				in paragraph (4) or (5) of subsection (c), in the case that the designated
				beneficiary dies or ceases to be an individual with a disability, all amounts
				remaining in the trust not in excess of the amount equal to the total medical
				assistance paid for the designated beneficiary after the establishment of the
				trust under any State Medicaid plan established under title XIX of the Social
				Security Act shall be distributed to such State.
										(2)Qualified
				disability expenses
										(A)In
				generalThe term
				qualified disability expenses means any expenses which—
											(i)are made for the benefit of an individual
				with a disability who is a designated beneficiary of the trust, and
											(ii)approved under
				regulations established by the Secretary.
											(B)Expenses
				includedThe following expenses shall, to the extent provided
				under regulations established by the Secretary, be qualified disability
				expenses if made for the benefit of an individual with a disability who is a
				designated beneficiary of the trust:
											(i)EducationExpenses
				for education, including tuition for preschool thru post-secondary education,
				books, supplies, and educational materials related to such education, tutors,
				and special education services.
											(ii)HousingExpenses
				for housing, including rent, mortgage payments, home improvements and
				modifications, maintenance and repairs, real property taxes, and utility
				charges.
											(iii)TransportationExpenses
				for transportation, including the use of mass transit, the purchase or
				modification of vehicles, and moving expenses.
											(iv)Employment
				supportExpenses related to obtaining and maintaining employment,
				including job-related training, assistive technology, and personal assistance
				supports.
											(v)Health,
				prevention, and wellnessExpenses for the health and wellness,
				including premiums for health insurance, medical, vision, and dental expenses,
				habilitation and rehabilitation services, durable medical equipment, therapy,
				respite care, long term services and supports, and nutritional
				management.
											(vi)Life
				necessitiesExpenses for life necessities, including clothing,
				activities which are religious, cultural, or recreational, supplies and
				equipment for personal care, community-based supports, communication services
				and devices, adaptive equipment, assistive technology, personal assistance
				supports, financial management and administrative services, expenses for
				oversight, monitoring, or advocacy, funeral and burial expenses.
											(vii)Other approved
				expensesAny other expenses which are approved by the Secretary
				under regulations and consistent with the purposes of this section.
											(viii)Assistive
				technology and personal support servicesExpenses for assistive
				technology and personal support with respect to any item described in clauses
				(i) through (vii).
											(3)Individual with
				a disabilityAn individual is an individual with a disability if
				such individual—
										(A)would be eligible to receive supplemental
				security income benefits due to blindness or disability under title XVI of the
				Social Security Act, or disability benefits under Title II of the Social
				Security Act, notwithstanding—
											(i)the income and
				assets tests and substantial gainful activity test required for eligibility for
				such benefits, and
											(ii)whether a
				determination has been made that such individual is blind or disabled,
				or
											(B)is eligible to
				receive or is deemed to be receiving supplemental security income benefits due
				to blindness or disability under title XVI of the Social Security Act, or
				disability benefits under title II of the Social Security Act.
										(4)Rules relating
				to estate and gift taxRules
				similar to the rules of paragraphs (2), (4), and (5) of section 529(c) shall
				apply for purposes of this section.
									(5)Only 1 account
				per qualified beneficiaryNo
				individual may have more than 1 ABLE account for an individual with a
				disability.
									(c)Tax treatment of
				distributions
									(1)In
				generalExcept as otherwise
				provided in this subsection, any amount paid or distributed out of an ABLE
				account shall be included in gross income by the payee or distributee, as the
				case may be, for the taxable year in which received in the manner as provided
				in section 72.
									(2)Distributions
				for benefit of designated beneficiary
										(A)In
				generalNo amount shall be includible in gross income under
				paragraph (1) if the qualified disability expenses of the designated
				beneficiary during the taxable year are not less than the aggregate
				distributions during the taxable year.
										(B)Distributions in
				excess of expensesIf such
				aggregate distributions exceed such expenses during the taxable year, the
				amount otherwise includible in gross income under paragraph (1) shall be
				reduced by the amount which bears the same ratio to the amount which would be
				includible in gross income under paragraph (1) (without regard to this
				subparagraph) as the qualified disability expenses bear to such aggregate
				distributions.
										(C)Disallowance of
				excluded amounts as deduction, credit, or exclusionNo deduction,
				credit, or exclusion shall be allowed to the taxpayer under any other section
				of this chapter for any qualified disability expenses to the extent taken into
				account in determining the amount of the exclusion under this paragraph.
										(3)Additional tax
				for distributions not used for benefit of designated beneficiary
										(A)In
				generalThe tax imposed by
				this chapter for any taxable year on any taxpayer who receives a payment or
				distribution from an ABLE account shall be increased by 10 percent of the
				amount thereof which is includible in gross income under paragraph (1).
										(B)ExceptionSubparagraph
				(A) shall not apply if the payment or distribution is made to a beneficiary (or
				to the estate of the designated beneficiary) on or after the death of the
				designated beneficiary.
										(C)Contributions
				returned before certain dateSubparagraph (A) shall not apply to
				the distribution of any contribution made during a taxable year if—
											(i)such distribution
				is made before the 60th day after the date on which the contribution was made,
				and
											(ii)such distribution is accompanied by the
				amount of net income attributable to such excess contribution.
											Any net
				income described in clause (ii) shall be included in gross income for the
				taxable year in which such excess contribution was made.(4)RolloversParagraph (1) shall not apply to any amount
				paid or distributed from an ABLE account to the extent that the amount received
				is paid, not later than the 60th day after the date of such payment or
				distribution, into—
										(A)another ABLE account for the benefit
				of—
											(i)the same
				beneficiary, or
											(ii)an individual
				who—
												(I)is the spouse of
				such individual with a disability, or bears a relationship to such individual
				with a disability which is described in section 152(d)(2), and
												(II)is also an
				individual with a disability, or
												(B)any trust which is
				described in subparagraph (A) or (C) of section 1917(d)(4) of the Social
				Security Act and which is for the benefit of an individual described in clause
				(i) or (ii) of subparagraph (A).
										The
				preceding sentence shall not apply to any payment or distribution if it applied
				to any prior payment or distribution during the 12-month period ending on the
				date of the payment or distribution.(5)Change in
				beneficiaryAny change in the
				beneficiary of an ABLE account shall not be treated as a distribution for
				purposes of paragraph (1) if the new beneficiary is an individual described in
				paragraph (4)(A)(ii) as of the date of the change.
									(d)Tax treatment of
				accountsRules similar to the
				rules of paragraphs (2) and (4) of section 408(e) shall apply to any ABLE
				account.
								(e)Community
				property lawsThis section shall be applied without regard to any
				community property laws.
								(f)Custodial
				accountsFor purposes of this section, a custodial account shall
				be treated as a trust if—
									(1)the assets of such
				account are held by a bank (as defined in section 408(n)) or another person who
				demonstrates, to the satisfaction of the Secretary, that the manner in which he
				will administer the account will be consistent with the requirements of this
				section, and
									(2)the custodial
				account would, except for the fact that it is not a trust, constitute an
				account described in subsection (b)(1).
									For
				purposes of this title, in the case of a custodial account treated as a trust
				by reason of the preceding sentence, the custodian of such account shall be
				treated as the trustee thereof.(g)ReportsThe trustee of an ABLE account shall make
				such reports regarding such account to the Secretary and to the beneficiary of
				the account with respect to contributions, distributions, and such other
				matters as the Secretary may require. The reports required by this subsection
				shall be filed at such time and in such manner and furnished to such
				individuals at such time and in such manner as may be required.
								(h)Inflation
				adjustment
									(1)In
				generalIn the case of any taxable year beginning after 2010, the
				$500,000 dollar amount under subsection (b)(1)(A)(i)(II) shall be increased by
				an amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost of living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2009 for calendar year 1992 in subparagraph (B)
				thereof.
										(2)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of $1,000.
									(i)RegulationsThe
				Secretary, in consultation with the Secretary of Health and Human Services,
				shall prescribe regulations to carry out the purposes of this section,
				including regulations—
									(1)to ensure that individuals do not have more
				than 1 ABLE account, and
									(2)to prevent fraud
				and abuse with respect to amounts claimed as qualified disability
				expenses.
									.
				(2)Conforming
			 amendments
					(A)Tax on excess
			 contributions
						(i)In
			 generalSubsection (a) of section 4973 of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of paragraph
			 (4), by inserting or at the end of paragraph (5), and by
			 inserting after paragraph (5) the following new paragraph:
							
								(6)an ABLE account (within the meaning of
				section
				530A),
								.
						(ii)Excess
			 contributionsSection 4973 of such Code is amended by adding at
			 the end the following new subsection:
							
								(h)Excess
				contributions to ABLE accountsFor purposes of this section, in the case
				of an ABLE account (within the meaning of section 530A), the term excess
				contributions means the sum of—
									(1)the amount by
				which the sum of the amount contributed for the taxable year to such accounts
				plus such amounts contributed for all preceding taxable years exceeds the
				amount described in section 530A(b)(1)(A)(ii), and
									(2)the amount
				determined under this section for the preceding taxable year, reduced by the
				distributions from such account which were includible in gross income under
				section 530A(c)(1).
									For
				purposes of this section, an amount which is distributed out of an ABLE account
				in a distribution to which section 530A(c)(3)(C) applies shall be treated as an
				amount not
				contributed..
						(B)Tax on
			 prohibited transactions
						(i)In
			 generalParagraph (1) of section 4975(e) of such Code (defining
			 plan) is amended by redesignating subparagraph (G) as subparagraph (H), by
			 striking or at the end of subparagraph (F), and by adding after
			 subparagraph (F) the following:
							
								(G)an ABLE account described in section 530A,
				or
								.
						(ii)ExemptionSubsection
			 (d) of section 4975 of such Code (relating to exemptions) is amended by
			 striking or at the end of paragraph (22), by striking the period
			 at the end of paragraph (23) and inserting ; or, and by
			 inserting after paragraph (23) the following:
							
								(24)in the case of an ABLE account, any
				transaction to provide housing or other services by a family member to or for
				the designated beneficiary of the trust to the extent that such transaction
				does not exceed the fair market value of the housing or service (as the case
				may be)
				provided.
								.
						(iii)Special
			 ruleSubsection (c) of section 4975 of such Code (relating to tax
			 on prohibited transactions) is amended by adding at the end the following new
			 paragraph:
							
								(7)Special rule for
				ABLE accountsAn individual
				for whose benefit an ABLE account is established and any contributor to such
				account shall be exempt from the tax imposed by this section with respect to
				any transaction concerning such account (which would otherwise be taxable under
				this section) if section 530A(d) applies with respect to such
				transaction.
								.
						(C)Rollovers from
			 certain other tax favored accounts
						(i)Qualified
			 tuition programsParagraph (3) of section 529(c) of such Code is
			 amended by adding at the end the following new subparagraph:
							
								(E)Contributions to
				ABLE accountSubparagraph (A)
				shall not apply to that portion of any distribution which, within 60 days of
				such distribution, is contributed to an ABLE account for the benefit of the
				designated
				beneficiary.
								.
						(ii)Education
			 savings accountsSubsection (d) of section 530 of such Code is
			 amended by adding at the end the following new paragraph:
							
								(10)Contributions
				to ABLE accountParagraph (1)
				shall not apply to any amount paid or distributed from a Coverdell education
				savings account to the extent that the amount received is paid, not later than
				the 60th day after the date of such payment or distribution, into an ABLE
				account for the benefit of the same
				beneficiary.
								.
						(iii)Health savings
			 accountsSubparagraph (A) of section 223(f)(5) is amended—
							(I)by inserting
			 (i) before into a health savings account,
			 and
							(II)by inserting
			 or (ii) into an ABLE account for the benefit of such beneficiary
			 before not later than the 60th day.
							(iv)Certain
			 IRAsSubparagraph (A) of section 408(d)(3) is amended by striking
			 or at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting ; or, and by inserting after clause
			 (ii) the following new clause:
							
								(iii)the entire amount received (including money
				and other property) is paid into an ABLE account for the benefit of the child
				or grandchild of such individual not later than the 60th day after the day on
				which the payment or distribution is
				received.
								.
						(D)ReportsParagraph
			 (2) of section 6693(a) of such Code is amended by striking and
			 at the end of subparagraph (D), by striking the period at the end of
			 subparagraph (E) and inserting and, and by inserting after
			 subparagraph (E) the following new subparagraph:
						
							(F)section 530A(g) (relating to ABLE
				accounts).
							.
					(E)Exclusion from
			 income under SSISubsection (b) of section 1612 of the Social
			 Security Act (42 U.S.C. 1382a) is amended by striking or at the
			 end of paragraph (22), by striking the period at the end of paragraph (23) and
			 inserting ; or, and by inserting after paragraph (23) the
			 following:
						
							(24)any contribution to an ABLE
				account.
							.
					(F)Clerical
			 amendmentThe table of parts
			 for subchapter F of chapter 1 of such Code is amended by inserting after the
			 item relating to part VIII the following new item:
						
							
								Part IX. Savings for individuals with
				disabilities
							
							.
					(b)Annual
			 reports
				(1)In
			 generalThe Secretary of the
			 Treasury, in consultation with the Secretary of Health and Human Services,
			 shall report annually to Congress on the usage of ABLE accounts under section
			 530A of the Internal Revenue Code of 1986.
				(2)Contents of
			 reportAny report under paragraph (1) shall include—
					(A)the number of people with an ABLE
			 accounts,
					(B)the total amount
			 of contributions to such accounts,
					(C)the total amount
			 and nature of distributions from such accounts,
					(D)issues relating to
			 the abuse of such accounts, if any, and
					(E)the amounts repaid
			 from such accounts to State Medicaid programs established under title XIX of
			 the Social Security Act.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			4.Deduction for
			 contributions to ABLE accounts
			(a)Deduction
				(1)In
			 generalPart VII of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 redesignating section 224 as section 225 and inserting after section 223 the
			 following new section:
					
						224.Contributions
				to ABLE accounts
							(a)Allowance of
				deductionIn the case of a qualified individual, there shall be
				allowed as a deduction an amount equal so much of the qualified disability
				savings contributions made during the taxable year as do not exceed
				$2,000.
							(b)Limitations
								(1)Limitation based
				on modified adjusted gross income
									(A)In
				generalThe amount which would (but for this paragraph) be taken
				into account under subsection (a) for the taxable year shall be reduced (but
				not below zero) by the amount determined under subparagraph (B).
									(B)Amount of
				reductionThe amount determined under this subparagraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account as—
										(i)the excess
				of—
											(I)the taxpayer's
				modified adjusted gross income for the taxable year, over
											(II)the applicable
				amount, bears to
											(ii)the phaseout
				amount.
										(C)Applicable
				amount; phaseout amountFor purposes of subparagraph (B), the
				applicable amount and the phaseout amount shall be determined as
				follows:
										
											
												
													The
						applicable amount is:The phaseout amount is:
													
												
												
													In the case of a joint return$60,000$10,000
													
													In the case of a head of household$45,000$7,500
													
													In any other case$30,000$5,000.
													
												
											
										
									(D)Modified
				adjusted gross incomeFor purposes of this paragraph, the term
				modified adjusted gross income means the adjusted gross income of
				the taxpayer for the taxable year increased by any amount excluded from gross
				income under section 911, 931, or 933.
									(E)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2010, each of the applicable amounts in the second column
				of the table in subparagraph (C) shall be increased by an amount equal
				to—
										(i)such dollar
				amount, multiplied by
										(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2009 for calendar year 1992 in
				subparagraph (B) thereof.
										Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $500.(2)Earned income
				limitationThe amount of any deduction allowed under subsection
				(a) with respect to any taxpayer shall not exceed the earned income (as defined
				by section 32(c)(2)) of such taxpayer for such taxable year.
								(c)Qualified
				individualFor purposes of
				this section, the term qualified individual means an individual
				with a disability (as defined in section 530A(b)) who is the designated
				beneficiary of an ABLE accounts (as defined by section 530A(a)).
							(d)Qualified
				disability savings contributionsThe term qualified disability savings
				contributions means, with respect to any taxable year, the aggregate
				contributions made by the taxpayer to the ABLE account for an individual with a
				disability (as so defined) with respect to which such taxpayer is the qualified
				individual.
							(e)Treatment of
				contributions by dependentIf a deduction under section 151 with
				respect to an individual is allowed to another taxpayer for a taxable year
				beginning in the calendar year in which such individual's taxable year
				begins—
								(1)no deduction shall
				be allowed under subsection (a) to such individual for such individual’s
				taxable year, and
								(2)any qualified
				disability savings contributions made by such individual during such taxable
				year shall be treated for purposes of this section as made by such other
				taxpayer.
								.
				(2)Conforming
			 amendmentsThe table of sections for part VII of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended redesignating the
			 item relating to section 224 as relating to section 225 and by inserting after
			 the item relating to section 223 the following new item:
					
						
							Sec. 224. Contributions to ABLE
				accounts.
						
						.
				(b)Study
				(1)In
			 generalThe Secretary of the
			 Treasury (or the Secretary's delegate), in consultation with the Secretary of
			 Health and Human Services, shall conduct a study on the use of ABLE accounts
			 (as defined by section 530A(a) of the Internal Revenue Code) and the effect of
			 the deduction allowed under section 224 of such Code for contributions to such
			 accounts. Such study shall consider the effect that a tax credit or a
			 refundable matching tax credit would have on the use of and contributions to
			 such accounts.
				(2)ReportNot
			 later than 5 years after the date of the enactment of this Act, the Secretary
			 of the Treasury shall report to Congress on the study conducted under paragraph
			 (1).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			5.Treatment of ABLE
			 accounts under certain Federal programs
			(a)Treatment as a
			 medicaid excepted trustParagraph (4) of section 1917(d) of the
			 Social Security Act (42 U.S.C. 1396p(d)(4)) is amended by adding at the end the
			 following new subparagraph:
				
					(D)A trust which is an ABLE account described
				in section 530A(b)(1) of the Internal Revenue Code of
				1986.
					.
			(b)Account funds
			 disregarded for purposes of certain other means-tested Federal
			 programsNotwithstanding any
			 other provision of Federal law that requires consideration of 1 or more
			 financial circumstances of an individual, for the purpose of determining
			 eligibility to receive, or the amount of, any assistance or benefit authorized
			 by such provision to be provided to or for the benefit of such individual, any
			 amount (including earnings thereon) in any ABLE account of such individual, and
			 any distribution for qualified disability expenses (as defined in section
			 530A(b)(2)) shall be disregarded for such purpose with respect to any period
			 during which such individual maintains, makes contributions to, or receives
			 distributions from such ABLE account.
			
